463 F.2d 1095
Donald M. TANNER et al., Plaintiffs-Appellees,v.LLOYD CORPORATION, Ltd., Defendant-Appellant.
No. 25605.
United States Court of Appeals,
Ninth Circuit.
Aug. 8, 1972.

George Black, Jr., Robert J. Miller, of Black, Kendall, Tremaine, Boothe & Higgins, Portland, Or., for defendant-appellant.
Carl R. Neil, ACLU, Portland, Or., Lonergan, Jordan & Gresham, San Bernardino, Cal., for plaintiffs-appellees.
Lederer, Fox & Grove and Lawrence M. Cohen, Chicago, Ill., amici curiae.
Before ELY and KILKENNY, Circuit Judges, and LINDBERG, District Judge.*
ORDER
The District Court's opinion in the subject cause is reported at 308 F. Supp. 128 (D.Ore.1970).  We affirmed the District Court's judgment in an opinion reported at 446 F.2d 545 (9th Cir. 1971).  The Supreme Court of the United States has now reversed the District Court's judgment and our affirming judgment and remanded the case to our court "with directions to vacate the injunction."  Lloyd Corp., Ltd. v. Tanner et al., 407 U.S. 551, 92 S. Ct. 2219, 33 L. Ed. 2d 131 (1972).
The Supreme Court's mandate has now issued, and, pursuant to that mandate, the injunctive Order of the District Court is vacated.


1
So ordered.



*
 Honorable William J. Lindberg, United States District Judge, District of Washington, sitting by designation